Order entered October 16, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00455-CR

                              CHLOE A. MENAGER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                           Trial Court Cause No. F14-00143-X

                                            ORDER
       The Court is in receipt of the Anders brief filed by counsel. Although the brief references

that the case proceeded to trial on appellant’s guilty plea to the jury, the brief does not discuss

voir dire and why no arguable issues can be raised from voir dire. The brief also asserts that

because the plea was to a jury, issues of article 26.13 of the code of criminal procedure are “not

germane” to appellant’s trial or any potential appeal. However, the admonishments required by

article 26.13 apply to guilty pleas, regardless of whether there is a plea agreement, and regardless

of whether the plea is to the court or a jury. See VanNortrick v. State, 227 S.W.3d 706, 708

(Tex. Crim. App. 2007) (citing Anderson v. State, 182 S.W.3d 914, 917–18 (Tex. Crim. App.

2006)); Burnett v. State, 88 S.W.3d 633, 634 (Tex. Crim. App. 2002); Therefore, we conclude

the brief filed by counsel does not comply with the requirements of Anders v. California.
       Accordingly, we DENY appellant’s October 7, 2014 motion to extend time to file the

brief. We STRIKE the Anders brief filed on October 12, 2014. We DENY as moot the motion

to withdraw as counsel filed with the brief.

       We ORDER counsel to file, within THIRTY DAYS of the date of this order, either a

brief raising issues on the merits or an amended Anders brief that addresses the issues identified

above and all remaining portions of the proceedings not previously addressed.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Niles

Illich and the Dallas County District Attorney’s Office.


                                                     /s/    LANA MYERS
                                                            JUSTICE